FILED
                                                                                            AUG 3 1 2011
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                           ,fj'rJc. u.s D{s~'
                                                                                     arts tor U,e Di;~~c~ :tcnkruptCY
                                                                                                             olumbia

DONALD D. WILLIS,                              )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Civil Action No.    L1     lQ6~
                                               )
SECRETARY OF AGRICULTURE,                      )
                                               )
                       Defendant.              )


                                    MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs' applications to proceed in

forma pauperis and pro se civil complaint. The court will grant the applications, and dismiss the

complaint.

       The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                   1
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiff alleges, in vague and conclusory terms, that "the actions of the defendant(s) have

been racial and discriminatory due to the business fraud and deception and, discrimination and

disparate activities which have made life unbearable for the plaintiff." CompI.   ~   6. The

complaint does not state what those actions are, however. Without factual allegations sufficient

to put defendant on notice of the claims against him, the complaint does not comply with Rule

8(a) and it will be dismissed.

        An Order consistent with this Memorandum Opinion is issued separately.




DATE: